FINAL REJECTION
Response to Arguments
Applicant’s arguments, see remarks and claim amendments filed 6/08/2021, with respect to claims 1-3, 5, 14, 18-19 and 21 have been fully considered and are persuasive.  The 35 USC 102(a)(2) rejection over CHNG et al. of claims 1-3, 5, 14, 18-19 and 21 has been withdrawn.
However, the current amendments presented the following issues further explained in detail below, respectively.
Amendments as interpreted are objected due to improper claim language.
The amended limitations appear to be new matter as not properly supported by the original disclosure as filed.
The amendments appear to not properly read on originally elected species A.
Claim Objections
Claims 1-3, 5, 14, 18-19 and 21 are objected to because of the following informalities: as best understood, both claims 1 and 14 include amended limitations “the unique activation code” which should be --an unique activation code-- and “the activation hash string” which should be --an activation hash string--.  Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3, 5, 14, 18-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendments filed do not appear to match the original species included in application No. 16/362563.  Furthermore, parent application No. 15/925710 now patent US 10700868 B2, also does not appear to support the combination of limitations as amended in the response filed 6/08/2021.
Particularly, the limitations (i.e. claim 1, similarly for claim 14 – emphasis added) below, are not clearly supported by original disclosure:
generating a unique token identification code for each locked device;
…
wherein a consumer upon purchasing the locked device receives the unique activation code corresponding to the locked device, enters the unique activation code, which is hashed by a hash function embedded in the locked product to create a verification hash string, and wherein the verification hash string is compared to the activation hash string and if the verification hash string matches the activation hash string, the locked device is unlocked.
These limitations do not appear in combination in either elected species or any species within the original disclosure of this application.  It appears that the “unique token identification code” should be equivalent to “unique activation code” and claims should be amended to reflect this interpretation OR that these codes are distinct, and the claims should be amended to reflect that the “unique token identification code” is used separate from “a unique activation code”.  Applicant should explicitly point 
Dependent claims 3, 5, 18-19 and 21 are rejected for this same reason given their dependency to claims 1 and 14, respectively.
Allowable Subject Matter
Claims 1-3, 5, 14, 18-19 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        9/10/2021